Citation Nr: 1433715	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.
 
3.  Entitlement to service connection for a right knee disability.
 
4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a right foot disability.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1987. 

This case is before the Board of Veterans' Appeals (Board) on appeal of April 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix.

In March 2014 the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of this hearing is of record.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a March 2014 Board hearing transcript and VA treatment records dated from 2001 to 2012.  The VA treatment records were reviewed by the RO.  See November 2012 Supplemental SOC (SSOC).  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A chronic disability of the low back, neck, right knee, right shoulder and/or right foot was not shown in service.

2.  Degenerative joint disease of the low back, neck, right knee, right shoulder and/or right foot was not diagnosed within one year of service discharge. 

3.  The preponderance of the evidence fails to establish that current low back, neck, right shoulder and/or right foot disability is related to any event, injury, or disease during service.

4.  No right knee disability was present during the period of this claim.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A neck disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  A right knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  A right shoulder disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  A right foot disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By correspondence dated in May 2007 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included as well.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Complete VCAA notice was completed prior to the initial RO adjudication of the claim.  Pelegrini, supra.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records, has been completed.  In this regard, the Veteran's enlistment examination is of record.  Multiple searches for his remaining STRs were unsuccessful.  The record shows that the Veteran was informed on multiple occasions (February 2008, April 2008, August 2009) that the RO's attempts to obtain the additional STRs were not successful.  The Veteran was also notified of the type of evidence that would tend to substitute for his missing STRs, and the RO has made extensive efforts to obtain all outstanding STRs.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

The Veteran has also been afforded the appropriate VA examination to determine the nature and etiology of his claimed disabilities.  The 2013 examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Discussion of the Veteran's March 2014 hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues addressed herein were identified as issues on appeal.  Information was elicited from the Veteran concerning the nature and etiology of his claimed disabilities. 

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection 

Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background

The Veteran claims he: was involved in a serious automobile accident during active duty in 1986 or 1987 and had to be cut out of the vehicle; received treatment for his injuries at a private hospital and on his ship; and has suffered from worsening low back, neck, right knee, right shoulder and right foot disabilities since that time.  See February 2007 and May 2008 statements from the Veteran, VA Form 21-526 received in May 2007; VA Form 9 received in August 2009; and March 2014 hearing transcript.

As noted above, complete STRs are not available to confirm any in-service disability.  Multiple searches for additional STRs were unsuccessful.  However, the Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.

The Veteran filed a claim for VA nonservice-connected pension in April 2001.  He reported receiving treatment for injuries at a private hospital in 1986.  He also reported having problems with his back, both knees and both ankles since January 1999; no reference was made to his neck, right shoulder, or right foot.

An April 2001 VA outpatient treatment record notes the Veteran's complaints of intermittent right foot and/or ankle pain for one year.  He denied any injury.  The impression was joint pain.  In July 2001 he reported having right foot pain for one and a half years.  The assessment was foot pain.

A July 2006 private MRI report notes findings of a lesion involving the tarsonavicular bone of the right foot.  Possible causes for this included a cyst, trauma, a stress injury, or inflammatory disease.  

An August 2006 private operative report notes that the Veteran underwent arthroscopic surgery for right shoulder impingement and hypertrophy.  A September 2006 VA outpatient treatment record notes the Veteran's complaints of right shoulder pain for five years.

A January 2007 private radiology report notes findings of degenerative hypertrophic change in the cervical spine, probably from old trauma.  A February 2007 private radiology report notes findings of mild degenerative changes in the lumbar spine.

In February 2007 the Veteran submitted a claim seeking service connection for low back disability.  No reference was made to his neck, right knee, right shoulder, or right foot.

A February 2007 letter from the private hospital where the Veteran claimed to have received treatment during his active service states that it has no record of him as a patient.

In a February 2007 letter, Dr. J.S. stated that he had been seeing the Veteran as a patient for three years for complaints of right shoulder, right knee and low back pain.  He noted that the Veteran had mentioned being involved in an automobile accident in 1986.  He opined, "It is possible that his problems are occurring just because of aging, but since all of the complaints are unilateral they could be the result of a trauma like the motor vehicle accident."

In a March 2007 statement, the Veteran's mother reported that she drove to a private hospital in Florida in 1986 to pick up the Veteran after he was injured in a car accident.  She further reported that she drove him back to his Naval base.

In an April 2007 letter, the Veteran's shipmate stated that the Veteran was involved in a "vehicle accident in which multiple injuries were sustained."  

The Veteran filed a formal claim for VA compensation for low back, neck, knee, shoulder and foot disabilities in May 2007.  

In a June 2008 letter, the Veteran's private physical therapist stated that he saw the Veteran for 26 visits beginning in December 2007.  He treated the Veteran for right shoulder, back and neck pain, and stated that the Veteran reported sustaining injuries to his joints in an automobile accident in 1986.  He opined, "it is possible that his injuries occurred secondary to results of the trauma much like [a motor vehicle accident] could cause.

A March 2013 VA examination report notes the Veteran's report of sustaining injuries in a motor vehicle accident in service.  He stated that his injuries were not a great problem until 2001.  After examining the Veteran and reviewing the claims file, including the lay statements and contentions, the examiner stated that although the Veteran claimed non-specific right knee pain, examination  was normal and no disability was diagnosed.  The examiner also opined that the Veteran's low back, neck, right shoulder and right foot disabilities were less likely than not incurred in or aggravated by his military service.  In this regard, the examiner noted that there is no medical documentation of treatment for the claimed disabilities in service.  Moreover, the Veteran was seemingly able to work productively until the 2000's "when he started to have more of what is likely o.a. [osteoarthritis]." 

During the March 2014 Board hearing, the Veteran stated that he had not been diagnosed with a right knee disability.  

Additional evidence of record includes VA and private treatment records dated from 2001 to 2012 which show post-service complaints and treatment for the claimed disabilities, but do not show that any of the claimed disabilities were incurred in or caused by military service

Analysis

A.  Right Knee

The Veteran's STRs and post-service treatment records and a March 2013 VA examination report are silent for findings related to a right knee disability.  Although the Veteran has occasionally complained of right knee pain, as noted above, no underlying right knee disability has been diagnosed.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

With respect to whether the Veteran's own statements can establish a current right knee disability, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Indeed, while he is competent to report experiencing knee pain, he lacks the necessary the requisite medical training, expertise, or credentials needed to render a diagnosis.  Moreover, despite his past history of experiencing knee pain, physical examination has disclosed no disability to account for his complaints of pain.  A current disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.

In sum, the record does not show the Veteran has had diagnosed right knee disability at any time during the period under review.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) .  Therefore, the claim must be denied.

B.  Low Back, Neck, Right Shoulder and Right Foot

The evidence of record shows that low back, neck, right shoulder and right foot disabilities have been diagnosed.  Even conceding that the Veteran was in an automobile accident during service, the evidence does not show any chronic disabilities diagnosed during that time.

The first medical evidence of low back, neck, right shoulder and right foot disabilities is in the early 2000's, more than 13 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, the Board's attention is also drawn to the April 2001 pension claim, and April 2001 and September 2006 VA outpatient treatment records, wherein the Veteran reported the onset of back symptoms in 1999, right foot symptoms in 2000 and right shoulder symptoms in 2001.  That, too, is evidence that weighs against the Veteran's claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

The absence of a diagnosis within one year of service essentially bars the grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307 and 3.309.  Further, in light of the lack of documented complaints of symptoms until the early 2000's, continuity of symptomatology is not established. 

As for there being a medical nexus between the Veteran's service and his current low back, neck, right shoulder and right foot problems, multiple medical opinions have been considered and weighed.  After a review of the opinions in this case, the Board finds that the March 2013 VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's stated contentions., as well as the lay statements in support of the claim.  After considering evidence of record, the VA examiner opined that the Veteran's low back, neck, right shoulder and right foot disabilities were less likely than not incurred in or caused by service, to include any car accident therein.  The examiner's references to specific evidence make for persuasive rationale.

Careful consideration has also been given to the opinions of the private medical providers.  Regarding the February 2007 opinion from Dr. J.S. and the June 2008 opinion from the Veteran's physical therapist, medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).)  

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

The Board has not overlooked the Veteran's contentions or the other lay statements provided in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the claimed disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.  That is, although the Board readily acknowledges that Veteran is competent to report joint pain, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to disabilities diagnosed many years after his discharge.  The Veteran (and likewise, the other lay persons who provided statements) has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.
 
Service connection for a right knee disability is denied.
 
Service connection for a right shoulder disability is denied.

Service connection for a right foot disability is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


